Title: Thomas Jefferson to Fernagus De Gelone, 21 July 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            DSir
            Monticello July 21. 17.
          
          I see on your catalogue Graglia’s Italian & English dictionary and Cormon’s Italian & French dict. in 2. vols 8vo which I request you to send me. the conveyance by water is so slow, that I must ask these by the mail, sending each volume singly, and a week apart that no one mail may be burthened with more than a single volume. send Cormon’s Italian & French volume first, as most wanted, with a note of prices. Aristophane not yet recieved, altho I doubt not it is in Richmond. I salute you with esteem and respect
          Th: Jefferson
         